lant. Yesawich, Jr.,
J. Appeal from a judgment of the County Court of Rensselaer County (Dwyer, Jr., J.), rendered July 31, 1984, convicting defendant upon his plea of guilty of the crimes of attempted burglary in the second degree (three counts), grand larceny in the second degree (one count) and grand larceny in the third degree (two counts).
The single issue presented by this appeal is the propriety of County Court’s refusal to suppress certain oral and written inculpatory statements made by defendant prior to his arraignment. Defendant contends that the delay, without more, of from 5 to 7 hours between the time of his arrest and his arraignment was unnecessary and vitiates the admissibility of confessions made by him during that period. The People maintain that there was no unnecessary delay, that State Police investigators had taken defendant’s voluntary statement during the interim period, arrested the accomplice implicated by defendant and unravelled their confessions relating to their involvement in four separate burglaries. It was undisputed that on three occasions defendant was apprised of his right to remain silent and to have an attorney present, and that each time, immediately before incriminating himself, defendant waived his Miranda rights. Nowhere is it claimed that the confessions were coerced. The denial of defendant’s suppression motion prompted this appeal.
Even assuming that the delay in arraignment was unnecessary, it is settled that, absent extraordinary circumstances, such delay is but a factor to be considered on an issue of underlying involuntariness (People v Hopkins, 58 NY2d 1079, 1081). Suppression for that reason is unwarranted unless there is evidence of improper conduct or that undue pressure impaired defendant’s ability to choose between silence and loquacity (People v Doyle, 13 AD2d 605, cert denied 368 US 935). No such showing has been made here.
Judgment affirmed. Kane, J. P., Casey, Yesawich, Jr., Levine and Harvey, JJ., concur.